Citation Nr: 0813646	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  96-51 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from April 1968 to 
February 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2005, the Board denied the claim.  The appellant 
appealed to the Court of Appeals for Veterans Claims (Court).  
In October 2006, the Court granted the parties' Joint Motion 
for Remand of the Board's July 2005 decision, vacating the 
decision as it pertained to the issue of entitlement to 
service connection for PTSD, and remanding for additional 
action.

In June 2007, the Board remanded the claim for additional 
development as required by the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).  The RO sent the appellant a 
new VCAA notice letter dated September 2007.  The additional 
development is complete.

The Board observes that the RO mistakenly advised the 
appellant in November 2007 that the claim for service 
connection required new and material evidence to reopen.  
This was clearly erroneous.  Thereafter, the RO sent the 
appellant a letter dated January 2008 notifying him that the 
November 2007 letter was incorrect and that his case was in 
appellate status.  As the RO took corrective action in this 
matter and it does not appear that the appellant has 
undertaken actions based on the erroneous November 2007 
letter, the Board finds that no further corrective action is 
required and that the Board may proceed.

Lastly, the Board received additional evidence from the 
appellant on January 24, 2008.  The Board finds that the 
evidence is not pertinent to the issue on appeal as it is not 
information concerning in-service stressor(s) causing PTSD.  
Furthermore, the evidence is largely duplicate copies of 
letters sent to the appellant from the RO in years past.  
While the appellant states that he saw on the Vietnam 
Memorial Wall the name of a friend HJW with whom he went to 
Vietnam, he does not purport that his death is an in-service 
stressor that caused his claimed PTSD and he has offered no 
explanation for the delay of this information.  Accordingly, 
the Board is under no obligation to either consider this 
evidence or refer the evidence to the RO for consideration 
with respect to the current appeal.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The appellant is not a combat veteran.

2.  There is no verified or otherwise credible supporting 
evidence of an in- service stressor to support a diagnosis 
for PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
September 2007 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.  
As the appellant seeks service connection for PTSD, VA 
further notifed the appellant that he should submit evidence 
showing a PTSD and a statement of the specific details of the 
stressful incident(s) in service that resulted in PTSD.  VA 
listed the types of evidence he could submit.

The Board acknowledges that the September 2007 notice was not 
preadjudicatory, in that it did not predate the initial 
rating decision that denied service connection for PTSD.  
However, VA afforded the appellant due process of law by 
readjudicating his claim following the issuance of the 
September 2007 VCAA notice.  The RO sent the appellant a 
January 2008 Supplemental Statement of the Case notifying him 
of the evidence received and adjudicatory actions.  
Therefore, the Board finds that the appellant has not been 
prejudiced and that the essential fairness of the 
adjudication has not been compromised.  Moreover, the record 
reflects that he had a meaningful opportunity to participate 
in the adjudication of his claim, and that he is represented 
by a private attorney whom has had the opportunity to keep 
the appellant informed of VA actions and his rights.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The available 
service medical records and post service treatment records 
have been associated with the claims folder.  Additionally, 
VA provided the appellant with a VA examination and the 
opportunity to appear for a hearing.  The appellant further 
indicated for the record that he had no additional evidence 
to submit in support of his claims.  We find that there is no 
indication that there is any additional relevant evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The appellant served on active duty from April 1968 to 
February 1970.  He served in Vietnam in 1969 and his military 
occupational specialty was cook.  Available service medical 
records show normal clinical evaluation.  The first 
documented evidence of psychiatric problem is in January 
1978.  A VA hospital summary dated January 1978 reflects a 
diagnosis for paranoid schizophrenia.  Reports of VA 
examination dated October 1978 and November 1982 reflect 
diagnoses for paranoid schizophrenia.  On examination in 
November 1982, the appellant reported that he was a cook in 
Vietnam and not in combat overtly.  During VA examination in 
April 1983, the appellant provided a description of his 
duties in service.  He reported that he drove a truck, went 
on patrols, and was a part-time cook while stationed in 
Vietnam.  He stated that, while on nightly patrols, he was 
involved in fire fights.  The examiner noted that this was a 
somewhat different history than that which had been 
previously given.  The examiner found that the appellant did 
not meet the criteria for PTSD; paranoid schizophrenia with 
depressive features was diagnosed.  Report of VA examination 
dated November 1990 reflects a diagnosis for paranoid 
schizophrenia.  An April 1996 private treatment report 
reflects an impression for PTSD and report of VA examination 
dated January 1998 reflects a diagnosis for PTSD.  
Correspondence dated June 2004 from a private psychologist 
further reflects the opinion that the appellant has PTSD.

The appellant seeks service connection for PTSD.  He contends 
that he has PTSD due to stressful events during his tour of 
duty in Vietnam.  In correspondence dated July 1999, he 
stated that he did not remember the events, but that the 
information was in the claims file.  In July 2004, VA 
requested that the appellant submit information with which 
stressors could be verified.  The appellant failed to respond 
to this request.  In September 2007, VA requested that the 
appellant submit a statement describing the in-service 
incident.  He responded in October 2007 that "Don't 
remember" and "Don't remember nothing."

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).
Here, the evidence is against a finding that he is a combat 
veteran.  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C.A. § 1154(b) 
(West 2002), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  Form DD 214 and service personnel records show that 
the appellant's military occupation specialty was a cook.  
When reporting in 1982, he indicated that he was not in 
combat.  His statement against interest is consistent with 
the service records and more probative than subsequent 
reports of being on patrol and engaging in fire fights.   
These records are negative for any decorations or awards 
indicative of combat service.  Accordingly, the Board finds 
that the appellant is not a combat veteran.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for PTSD.  In this case, the appellant has not 
submitted evidence to confirm his alleged, yet unidentified 
and not described, in-service stressor.  There is essentially 
no stressor capable of verification.  Also, there is no 
credible supporting evidence that the any service-related 
stressor has occurred.  The Board is not bound to accept the 
appellant's uncorroborated account of his experiences.  Wood, 
supra; Swann v. Brown, 5 Vet. App. 229 (1993).  The question 
of whether a specific event reported by a veteran as a 
stressor actually occurred is a question of fact for the 
Board to decide, involving, as it does, factors as much 
historical as psychological.  Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).

In this regard, the appellant's self-reported answers to VA 
inquiries about the alleged stressor(s) undermines his 
credibility.  In June 1999, VA requested that the appellant 
complete and return a PTSD questionnaire.  He responded that 
same month that the incidents occurred in Vietnam while he 
was in the Army but that he did not remember them.  More 
recently, in October 2007, the appellant responded to a VA 
inquiry regarding his alleged in-service stressor(s) by 
stating that he "Don't remember nothing."  The Board finds 
that it is unreasonable to accept the existence of a stressor 
causing PTSD that the appellant himself cannot recall.  
Therefore, the Board finds that his statements concerning the 
existence of a stressor are not credible.

Further, the Board notes that, although the record contains 
medical diagnoses for PTSD, these do not corroborate that 
stressors occurred as the diagnoses are predicated solely on 
the appellant's uncorroborated assertions regarding what 
occurred in service, which he cannot even recall at this 
time.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Here, his own reports of stressors are not 
credible and diagnoses based upon such reports are 
unreliable.

In the absence of a showing of combat with the enemy or a 
verified stressor or credible supporting evidence of an in-
service stressor, the claim must be denied.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


